Citation Nr: 9931947	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a service-connected 
right knee disability, currently evaluated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1967, and from February 1968 to June 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO decision which denied an increase in a 
10 percent rating for a service-connected right knee 
disability; the veteran appealed for an increased rating.  In 
March 1998, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.


FINDING OF FACT

The veteran's service-connected right knee synovitis is 
manifested by range of motion of 130 degrees flexion and 0 
degrees extension on the latest examination, although full 
extension is limited by about 15 degrees due to pain on use 
and during flare-ups; there is no recurrent subluxation or 
lateral instability of the knee.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent for a 
right knee disability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5020, 5257, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from April 
1963 to April 1967, and from February 1968 to June 1976.  A 
review of his service medical records shows that he was 
treated for a right knee injury with subsequent chronic 
effusion and synovitis of the right knee.

Private medical records dated from February 1991 to March 
1991 from Cannon Memorial Hospital reflect that the veteran 
was treated for a respiratory condition and for effusion of 
the right knee.  The veteran was diagnosed with septic 
arthritis of the right knee.

Private medical records dated from March 1991 to April 1991 
from St. Francis Hospital primarily reflect treatment for 
severe respiratory complaints, and also demonstrate that the 
veteran complained of right knee soreness and swelling, 
diagnosed as a septic right knee.

VA outpatient treatment records dated in 1991 reflect 
treatment of right knee pain and effusion.  A May 1991 VA X-
ray study of the right knee showed a large joint effusion and 
mild narrowing of the medial compartment, which might 
represent early osteoarthritis.

At a June 1991 VA general medical examination, the veteran 
complained of synovial edema of the right knee which caused 
him to limp and use crutches.  On examination, there were 21/2 
inches of synovial edema of the right knee joint which was 
painful.  Active and passive range of motion were normal.  
The examiner indicated that the functional effect of the knee 
condition was right knee pain.  The diagnosis was chronic 
synovitis of the joints with effusion of the right knee 
joint.

In a July 1991 decision, the RO established service 
connection for chronic synovitis of the right knee, with a 10 
percent rating.

VA outpatient treatment records dated from February 1992 to 
March 1992 reflect treatment for complaints of right knee 
pain.  A February 1992 orthopedic consult shows that there 
was mild effusion, pain on motion, with no heat or swelling.  
There was no giving way, and the knee was stable to varus and 
valgus stress.  There was moderate laxity on anterior drawer 
test, and there was tenderness under the patella.  The 
examiner noted that an X-ray study showed medial and patellar 
degenerative joint disease with secondary varus deformity.  A 
March 1992 treatment note shows that on examination of the 
right knee, there was mild effusion without redness or 
warmth, there was full extension, flexion was performed to 
about 90 degrees, and such motion was limited by pain.  There 
was no locking, and there was normal stability to varus and 
valgus stress.  The diagnostic assessment was degenerative 
joint disease of the right knee.

By a statement dated in February 1992, the veteran asserted 
that his right knee locked and was severely painful.  He said 
he was unable to walk.  He reiterated his assertions in a 
March 1992 statement, in which he added that he had constant 
excruciating pain which was unbearable when he had to walk.  
He said his knee locked up to the point that he was unable to 
get around 70 percent of the time, and he was only able to 
walk short distances with the aid of crutches or a cane.  He 
said he was unable to stand for long periods of time.

Records from the Social Security Administration (SSA) dated 
in December 1992 reflect that the veteran was found to be 
disabled in February 1991 based on chronic pulmonary 
insufficiency and obesity.  An examination performed in 
November 1992 to evaluate the veteran's condition reflects a 
diagnosis of chronic degenerative arthritis, confirmed by an 
X-ray study, and pain of the right knee.

VA medical records dated in 1994 are negative for treatment 
of a right knee disability, and primarily relate to 
respiratory complaints.

In January 1995, the veteran asserted that his right knee 
disability had worsened, and submitted a claim for an 
increased rating for the condition.

VA outpatient treatment records dated from 1995 to 1997 
reflect episodic treatment for right knee complaints.  A June 
1996 treatment note shows that the veteran reported that his 
right knee "locked up" two months previously, while he was 
driving.  The pertinent diagnosis was history of degenerative 
joint disease.  A November 1996 treatment note shows that the 
veteran complained of constant right knee pain.

At a September 1997 VA orthopedic examination, the veteran 
complained of severe constant right knee pain which was not 
alleviated by pain medication, and which caused him to use a 
cane most of the time.  He said it was very difficult to bend 
and manipulate his leg.  He said he had a knee brace which he 
did not use.  On examination of the right knee, there was 
crepitation, minor pain to manipulation, and mild effusion.  
There was no stiffness, redness, erythema, or heat.  Range of 
motion was as follows:  flexion to 40 degrees and extension 
to 30 degrees.  Both lateral and posterior cruciate ligaments 
were positive.  Medial and lateral menisci were intact.  The 
veteran's gait was somewhat awkward because he was placing 
more emphasis on the left side.  The examiner diagnosed right 
knee pain with minimal effusion, and obesity.

In March 1998, the Board remanded the claim for an increased 
rating for a right knee disability to the RO to obtain 
records from the SSA, to obtain current medical records, and 
for a VA examination.

VA outpatient treatment records dated from 1997 to 1998 
reflect episodic treatment for a right knee disability.  A 
May 1998 VA outpatient treatment record shows that the 
veteran complained of chronic right knee pain.  On 
examination, there was moderate crepitation with range of 
motion, and the knee hurt significantly when the veteran 
extended his leg from about 20 degrees of flexion toward full 
extension.  The diagnosis was degenerative joint disease.  A 
November 1998 treatment note shows that the veteran 
complained of right knee pain and said it was painful to 
walk; he requested a wheelchair.  The pertinent diagnosis was 
degenerative joint disease.

At an October 1998 VA orthopedic examination, the doctor 
noted the claims folder was reviewed.  The veteran reported 
twisting his knee with resultant hemarthrosis and subsequent 
chronic pain.  He complained of occasional swelling of his 
right knee, approximately two or three times weekly.  He said 
he occasionally used a brace, but had not been using one 
recently.  He reported pain at rest, with activity, and at 
night.  He described his pain as a stabbing pain which came 
from the medial aspect of the knee.  On examination of the 
right knee, range of motion was performed from 130 degrees of 
flexion to full extension.  There was no effusion, his 
patella was mobile, and patella tilt was positive.  The knee 
was somewhat varus in posture and opened medially with a 
relatively firm end point.  His anterior cruciate and 
posterior cruciate ligaments were stable.  There was 
crepitation on attempts at range of motion and the veteran 
guarded somewhat on attempted range of motion.  The examiner 
noted that an X-ray study showed tricompartmental arthritis 
and meniscal calcification.  The diagnostic impression was 
history of chronic synovitis of the right knee with what 
appeared to be tricompartmental osteoarthritis and rather 
significant pain, with no current effusion or exacerbation.  
The examiner opined that the veteran's activity and 
functional level were mostly limited by his very poor 
pulmonary status and other medical problems.

By a statement dated in April 1999, the veteran asserted that 
his service-connected right knee disability was manifested by 
incoordination and an impaired ability to execute movements 
smoothly.  He said he fell approximately 60 percent of the 
time when walking, even with the use of a cane.  He 
complained of severe constant knee pain.

In an August 1999 written presentation, the veteran's 
representative asserted that in the October 1998 report of a 
VA examination, the examiner indicated that it was 
unfortunate that the claims file was not available for 
review.

II.  Analysis

The veteran's claim for an increased rating for his service-
connected right knee disability is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  With respect 
to the assertion made by the veteran's representative 
regarding the October 1998 VA examination, the Board notes 
that the examination report shows that the examiner reviewed 
the claims file.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. 4.71a, Code 5257.  A 0 percent 
rating is to be assigned when the requirements for a 
compensable rating under this code are not met.  38 C.F.R. 
§ 4.31.
 
Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating, and a 30 percent rating is provided for 
extension of the leg limited to 20 degrees.  38 C.F.R. § 
4.71a, Code 5261. 

Synovitis is rated based on limitation of motion of the 
affected part, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, Code 5020.

Under 38 C.F.R. § 4.71a, Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Further, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.

The medical evidence shows that there is no laxity of the 
veteran's right knee ligaments and that he has good stability 
of the knee, despite his lay assertions to the contrary.  The 
medical evidence does not show any recent recurrent 
subluxation or lateral instability of the right knee, as 
required for a rating under Code 5257.  Therefore the Board 
finds that a compensable rating under this code is not 
warranted.  38 C.F.R. § 4.31.

The most recent medical evidence shows that the veteran has a 
history of synovitis and arthritis with no limitation of 
extension of the knee, and with a slight degree of limitation 
of flexion.  See 38 C.F.R. § 4.71, Plate II (standard range 
of motion of the knee is from 0 degrees extension to 140 
degrees flexion).  At the most recent examination in October 
1998, right knee range of motion was from 0 to 130 degrees, 
with crepitation and guarding on attempts at range of motion.  
A May 1998 VA outpatient treatment record shows that the 
veteran complained of chronic right knee pain; on 
examination, there was moderate crepitation with range of 
motion, and the knee hurt significantly when the veteran 
extended his leg from about 20 degrees of flexion toward full 
extension.  At a September 1997 VA orthopedic examination, 
range of motion was as follows:  flexion to 40 degrees and 
extension to 30 degrees.

The evidence does not show that the veteran currently has a 
compensable degree of limitation of flexion of the right knee 
under Code 5260.  The evidence with respect to the veteran's 
ability to extend his right leg is contradictory; on 
examination in May 1998, the veteran had significant pain 
when extending his leg from 20 degrees to full extension, 
whereas on examination in October 1998 he had full extension 
but with some guarding.  Bearing in mind the benefit-of-the-
doubt rule, and with consideration of the varying ranges of 
motion shown on recent examinations, the Board finds that 
additional limitation of motion due to pain on use or during 
flare-ups approximates 15 degrees loss of full extension; and 
thus an increased 20 percent rating is warranted under Code 
5261.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  A 30 percent rating is not warranted 
under Code 5261 as it is not shown that extension of the 
right leg is limited, even by pain, to 20 degrees, 
particularly in light of the finding of full extension on 
recent VA examination.


ORDER

An increased rating, to 20 percent, for a right knee 
disability is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

